572 S.E.2d 409 (2002)
257 Ga. App. 889
STROM et al.
v.
LONDON.
No. A02A1480.
Court of Appeals of Georgia.
October 11, 2002.
*410 Carlock, Copeland, Semler & Stair, Thomas S. Carlock, Alwyn R. Fredericks, Atlanta, for appellants.
Lamar, Archer & Cofrin, David W. Davenport, Atlanta, Katherine A. Eichelberger, for appellee.
MILLER, Judge.
Appellants Priscilla Strom and Gainesville Surgical Associates have failed to file an enumeration of errors as required by OCGA § 5-6-40, either separately or as part of their brief. See Court of Appeals Rules 22(a) (enumeration of errors shall be Part 2 of appellant's brief and need not be filed separately) and 27(a)(2) (Part 2 of the appellant's brief shall consist of the enumeration of errors). "This Court and the Supreme Court of Georgia have made clear that failure to file an enumeration of errors requires dismissal of an appeal.... [Cits.]" Miles v. Emmons, 234 Ga.App. 487, 507 S.E.2d 762 (1998); see Lowery v. Smith, 225 Ga. 814, 171 S.E.2d 500 (1969) ("The appellant has failed to file an enumeration of errors, as is required by the Appellate Practice Act. [Cits.] Therefore the appeal must be dismissed."); cf. Felix v. State, 271 Ga. 534, 539, 523 S.E.2d 1 (1999) ("In order for a Georgia appellate court to review a trial court ruling for legal error, a party must set forth in the enumeration of errors the allegedly erroneous ruling. OCGA § 5-6-40. The appellate court is precluded from reviewing the propriety of a lower court's ruling if the ruling is not contained in the enumeration of errors. [Cits.]"). Accordingly, this appeal must be dismissed.
Moreover, we note that the primary issue contested in appellants' brief is a factual finding by the trial court that appellant Strom resided indifferently at two places and that no evidence showed that any election by her of the Gainesville residence as her domicile was generally known among those with whom she transacted business in this State. See OCGA § 19-2-2(a). As evidence supported the trial court's findings, the appeal lacked merit in any case. See Allen v. McDermott, 110 Ga.App. 536, 538(2), 139 S.E.2d 143 (1964) (findings of fact on residency are upheld if supported by evidence).
Appeal dismissed.
BLACKBURN, C.J., and JOHNSON, P.J., concur.